Exhibit 10.12

 




March 1, 1994

Board of Directors
South Atlantic Canners
601 Cousar Street
Bishopville, SC 29010

Dear Sirs’:

This letter is intended to outline our mutual intent to establish a long term
relationship under which Coca-Cola Bottling Co. Consolidated and or it’s
affiliates, (“CCBCC”), would maintain long term membership in the South Atlantic
Canners production co-operative (“SAC”). As inducement to enter into this long
term arrangement, SAC will hire CCBCC to manage SAC pursuant to a long term
management agreement (the “Contract”). During the term of the Contract, the SAC
Board of Directors (the “BOD”) will use its best efforts to see that a
representative of CCBCC will be elected to serve on the BOD. This letter is
intended to summarize the general intent of the parties with regard to this
transaction, which will be more fully described in the Contract and a membership
agreement between SAC and CCBCC.

Upon execution of the Contract CCBCC will agree to long term membership at SAC
with a minimum annual commitment to purchase 4 million cases of cans, and a
commitment for 20oz PET and 2 Liter PET to be determined (“CCBCC Membership”).
Under the Contract, CCBCC will be paid to manage the day to day operations of
SAC under the direction of the BOD. As part of the Contract, it will be CCBCC’s
responsibility to oversee the acquisition and installation of two high speed
production lines, one generally suited for 2 liter PET bottles and one generally
suited for 20 ounce PET bottles, (the “Expansion”). CCBCC Membership will not
become effective if the BOD does not authorize the Expansion and the required
financing or if the Expansion cannot be undertaken for unforeseen circumstances.
Upon execution of this letter agreement, CCBCC will begin to plan the Expansion
and will have 60 days to determine the ultimate feasibility of the Expansion and
its projected costs. If the Expansion is deemed to be feasible, can be
accomplished for not more than $15 million, the BOD approves the capital
expenditures, acceptable financing is obtained and the Contract is


 



--------------------------------------------------------------------------------

executed, CCBCC will immediately begin to undertake the Expansion and CCBCC
Membership will become effective.

Existing members will not be required to purchase PET bottle products from SAC.
It is anticipated that SAC will finance the Expansion under a bank agreement
which will require loan guarantees. SAC members that choose to purchase PET
bottle products will be required to provide loan guarantees using an allocation
method similar to that used at Southeastern Container.

SAC will amend its Bylaws to authorize the BOD to enter into a management
contract of the type contemplated in this letter. No changes in the bylaws of
SAC are contemplated under this agreement. SAC will remain a separate legal
entity in its current form without change. It is anticipated that the PET
operation of SAC will be established as a separate allocation unit within SAC,
and allocations of net earnings from the PET operation will be made to the
members of SAC who participate in this unit.

Management Agreement Outline:

Duration: Long term contract (10 years +)

Management Fee: CCBCC will receive $.15 for each physical case produced at SAC.
The fee will be increased annually by the increase in the CPI * The management
fee will compensate CCBCC for all of the services it normally provides to its
production centers out of its Charlotte, NC headquarters operation (a summary of
these services is attached). All costs incurred on behalf of SAC by CCBCC (with
the exception of the Charlotte based services) including the cost for all
employees that are located “on site” at SAC will be charged to SAC. “On site”
employees include all direct and indirect labor as well as all management and
administrative employees that arc based in Bishopville.

Responsibilities of the BOD and CCBCC: As required by law, the business and
affairs of SAC will be exercised under the direction of the BOD. In this regard,
the BOD will set policies for the organization, approve the annual budget,
review and supervise the financial performance of the company, review and
approve long and short term business plans, approve major financial
undertakings, including major financial commitments, and generally supervise the
performance of the company in accordance with the direction established by the
BOD. It will be the BOD’s responsibility to assure that all costs will be
allocated fairly to the various products produced at SAC. Product pricing and
rebates will be at the discretion of the BOD and will be the same for all
members participating in all units including the new PET allocation unit.

      *    not to exceed a total management fee of 25¢ per case for the first 10
years of the agreement, with increases thereafter as provided in the final
document


 



--------------------------------------------------------------------------------

The day to day affairs of the company will be handled by CCBCC which shall
provide management services to SAC under the Contract. In this regard, CCBCC
will produce products which meet franchise company specifications and will
deliver all products within reasonable age standards as approved by the BOD.
CCBCC will prepare annul budgets for BOD review and approval and will report
monthly financial results in a format acceptable to the BOD which generally
communicate SAC’s financial position and financial performance versus budget.
CCBCC will be responsible for general accounting, billing, collections, accounts
payable, payroll, maintenance of fixed asset records, tax accounting and return
preparation, negotiation of and administration of all financings, purchasing of
raw materials, administration of benefit plans, acquisition of insurance
policies, monitoring compliance with all relevant EPA and OSHA regulations,
internal audit of policy compliance and any other services generally provided by
Charlotte HQ based employees for CCBCC’s manufacturing operations. As discussed
above, the performance of these duties will be the responsibility of CCBCC,
however the cost of these items will be borne by either CCBCC or SAC based on
the model that all functions that are currently being performed by Charlotte HQ
based personnel will be covered by the management fee and all “on site”
employees’ costs and third party fees and other charges for specific materials
or service will be borne by SAC. An exhaustive list of these services will be
prepared and attached to the final agreement. CCBCC will also perform such other
management functions in the normal course of business as may be determined from
time to time by the BOD.

The members will provide reasonable estimates of annual volume requirements by
brand and package to CCBCC for planning purposes each year for CCBCC to use in
preparing annual budgets. The members will also provide product orders to CCBCC
in a manner and within time parameters as reasonably requested by CCBCC.

CCBCC has a firm policy of working to maintain a union free work environment.
The BOD will authorized CCBCC as manager to use all reasonable means to ensure
that SAC maintains its union free status.

The BOD will authorize annually or as deemed necessary by the BOD an independent
audit of the financial results and financial position of SAC. CCBCC will provide
full access to its books and records to SAC auditors. However, CCBCC will not be
required to provide sensitive information, including but not limited to its raw
material costs to SAC members. These costs will be provided to independent
auditors as needed in the audit process but they will be bound by
confidentiality with regard to releasing this information. CCBCC will represent,
and auditors can confirm, that the amounts charged to SAC for materials and
services purchased on its behalf will be the actual


 



--------------------------------------------------------------------------------

costs incurred by CCBCC. With exception for potential differing specifications,
source of supply and freight cost, it is CCBCC’s intent that materials purchased
on behalf of SAC will be identical in cost and quality to those purchased for
CCBCC directly.

The BOD will provide CCBCC the authority required to meet its responsibilities
as manager and will use reasonable business judgment in considering annual
operating and capital spending budget proposals submitted by CCBCC as manager.
The BOD will also use reasonable business judgment in considering changes to
these budgets based on changes in the underlying cost assumptions or production
volume requirements. It will be the BOD’s responsibility to assure that all
costs will be allocated fairly to the various products produced at SAC. Product
pricing and rebates will be at the discretion of the BOD and will be the same
for all members.

The Contract will provide for reasonable quality and service standards which
must be met by CCBCC (definitions to be included in the final agreement). If
CCBCC is in violation of these requirements or otherwise fails to comply in all
material respects with the policies and directions of the BOD and, within 90
days following written notice from the BOD, is unable to comply, the BOD will
have the right to cancel the Contract. In order for the BOD to cancel the
Contract it must determine in its reasonable business judgment that an
alternative manager could have meet the performance requirements during the time
of CCBCC’s non-compliance and the BOD must require similar performance
requirements of the management it chooses to replace CCBCC. In the event the BOD
chooses to cancel the Contract, CCBCC will have the option to continue its
Membership. After termination, CCBCC will have the same rights to cancel its
purchase commitments as any other SAC member with regard to product pricing,
however, in the event CCBCC cancels its purchase commitments, it may not
withdraw from its guarantee of the debt used for the Expansion, except in
accordance with the terms of the guarantee. If the Contract is terminated, CCBCC
must provide such services in the Contract requested by the BOD during a
reasonable transition period under the then existing terms of the Contract. *

Other: In the unlikely event after this transaction is consummated there is a
dispute between the parties that cannot be resolved in the ordinary course of
business, each party will designate a representative to meet and negotiate in
good faith for up to 5 business days. If these negotiations are not successful
in resolving the issue, the parties agree to binding arbitration of the dispute
to be scheduled as soon as is practical under the circumstances.

      *    CCBCC will sign the same basic purchase agreement as other members.
CCBCC will have the same right to terminate its membership and discontinue
purchasing as other members; provided, however, that CCBCC will not terminate
its membership or discontinue purchasing at specified levels while it serves as
manager of SAC.


 



--------------------------------------------------------------------------------

CCBCC has reviewed the financial statements of SAC dated as of 8-31-93 and is
operating under the assumption that SAC’s financial position was accurately
reflected in these statements and that no material adverse changes have occurred
with respect to SAC’s financial condition subsequent to 8-31-93.

By signing below, the parties are committing to work in good faith and as
quickly as can be reasonably expected to negotiate mutually acceptable
documentation for the transaction as outlined in this letter. With exception of
this commitment to negotiate in good faith, the parties are not contractually
obligated to each other with respect to the matters discussed herein until the
final documentation contemplated by this letter has been executed. The final
agreements are subject to formal approval by the Boards of Directors of CCBCC
and SAC.

Agreed to on March 1, 1994 by:

 

 

 

 

 

 

 


/s/ DAVID V. SINGER

 

 


/s/ A.T. HEATH

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

David V. Singer
Vice President and Chief Financial Officer
Coca-Cola Bottling Co. Consolidated

 

 

A. T. Heath, III
Chairman of the Board
South Atlantic Canners


 


 